Exhibit 10.2 ADMINISTRATIVE SERVICES AGREEMENT This Administrative Services Agreement (the “Agreement”) is entered March 1, 2010 by and between B Green Innovations, Inc., a New Jersey corporation, with its principal office at 750 Route 34, Matawan, NJ, 07747 (“B Green”), and iVoice, Inc., a New Jersey corporation, with its principal office at 750 Route 34, Matawan, NJ, 07747 (the “Company”). WHEREAS, B Green and the Company have agreed for B Green to provide the Company certain corporate services; NOW, THEREFORE, in consideration of the mutual covenants and agreements herein set forth, the parties hereto agree as follows: 1.Services 1.1During the term of this Agreement, B Green shall provide the following Services to the Company: a.
